DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/20/2021 and 12/14/2021 have been entered. Claims 1-12 and 14-21 are pending in the application. With respect to the drawings, Applicant has amended Fig. 1 to remove the reference character 110 in the replacement drawings filed on 10/20/2021. Applicant has amended Fig. 1 and Fig. 7 to address the remaining drawing objections in the specification and drawing amendments filed on 12/14/2021. With respect to the claim rejection under 112(b), Applicant has amended claim 7 to address lack of antecedent basis. Therefore, the drawing objections and claim rejection under 112(b) have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Stonehocker on 12/8/2021.
The application has been amended as follows: 
4. (Currently Amended) The image processing system of claim 1, wherein the one or more image processing operations include an entire image frame.

9. (Currently Amended) The image processing system of claim 1, wherein the LIDAR sensor data represents a 360 degree scene of an environment, and each increment of the LIDAR sensor data corresponds to an angular slice of the 360 degree scene.
(End of Amendment)
Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 10/20/2021, pgs. 10-12, for independent claims 1, 10, and 14, specifically the limitation: “wherein the particular increment of the LIDAR sensor data includes pixels arranged in at least two consecutive rows and at least two consecutive columns of the sensor data, wherein a number of pixels included in the particular increment is based on the number of pixels associated with a first inference operation.” The Examiner also agrees with the Applicant’s remarks filed on 12/14/2021, pg. 11, specifically the amendments to the claims section. Claims 2-9 and 21, 11-12, and 15-20 are dependent on claims 1, 10, and 14, respectively. Therefore, claims 1-12 and 14-21 are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“A Survey on FPGA-Based Sensor Systems: Towards Intelligent and Reconfigurable Low-Power Sensors for Computer Vision, Control and Signal Processing” by García et al. teaches partitioning sensor data into rows and columns for processing the image stream on the FPGA (Figs. 1 and 2).
Fu et al. (US 10,887,433 B2) teaches acquiring a first incremental data of an image frame from one or more sensors, processing the first incremental data while the next incremental data is acquired, and acquiring and processing incremental data until the last incremental data is acquired and processed (Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664